Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/EP2020/066923 06/18/2020, which claims benefit of the foreign applications DENMARK PA201970382 06/19/2019, DENMARK PA201970384 06/19/2019, and DENMARK PA201970383 06/19/2019.
2. 	Amendment of claims 3-5, 7-10, 13-15, 17-21, cancelation of claims 1-2, 11-12, 16, and 22-25, and addition of claims 26-38 in the amendment filed on 7/01/2022 is acknowledged. Claims 3-10, 13-15,  17-21 and 26-38 are pending in the application.  No new matter has been found.  Since the newly added claims 26-38 are commensurate within the scope of invention, claims 3-10, 13-15,  17-21 and 26-38 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Since claim 2 has been canceled, therefore the rejection of claim 2 under 35 U.S.C. 112 (a) has been obviated herein.  The rejection of claims 13-15 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 7/01/2022.  The rejection of claim 4 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 7/01/2022.  
4.	Since claims 1-2 have been canceled, therefore the rejection of claims 1-2 under 35 U.S.C. 103 (a) has been obviated herein. 
5.	Applicant's arguments regarding the rejection of claim 13 under the obviousness-type double patenting have been fully considered but   they are not persuasive.  
It is noted that the instant compound is a species of the compound of formula (I) of Elmer et al. ‘389, and the compound of Elmer et al. ‘389 is used for treating metabolic disease including lactic acidosis.  Moreover, the purity of a compound is a nature characteristics of a compound during a process of making.  Therefore Elmer et al. ‘389 still render obviousness over the instant invention.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
6.	Claims 4, 9-10, 21, 29-30 and 37-38 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  
New Grounds of Rejection 
Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 5-8, 13-15, 17-20, 26-28 and 31-36 are rejected under 35 U.S.C. 103(a) as being obvious over Murli et al. CAS: 143: 365702, 2005, and Elmer et al. US 2017/0105961 A1.  
	Applicants claim isolated Methyl 3-[ (2- acetylaminoethylthio) carbonyl]propionate (Compound 1) in solid form, having a purity of at least 80 %w/w and having a melting point or a melting range in a range of from 35 to 55o C, see claim 3.  Dependent claims 13-15, 17-20 and 27-28 further limit the scope of compound, i.e., for treating metabolic disease or diabetes in claims 13-15, and specific formulations in claims 17-20 and 27-28.
	Applicants claim isolated Methyl 3-[ (2- acetylaminoethylthio) carbonyl]propionate (Compound 1) in solid form, having a purity of at least 80 %w/w and having an aqueous solubility at room temperature of at least 300 mg/mL, see claim 5. Dependent claims 31-32 further limit the scope of compound, i.e., and specific purity or specific form including a free form in claims 31-32.
	Applicants claim isolated Methyl 3-[(2- acetyllaminoethylthio) acety-laminoethylthio) carbonyl] propionate (Compound 1) in solid form, having a purity of at least 80% w/w and having a crystallinity in a range of from 0 to 100%, see claim 7. Dependent claims 26 and 33-34 further limit the scope of compound, i.e., and specific purity or specific form including a free form in claims 26 and 33-34.
 	Applicants claim Isolated Methyl 3-[(2-acetylaminoethylthio) carbonyl] propionate 
 (Compound 1) in solid form, having a purity of at least 80% w/w and having a kinetic aqueous solubility corresponding to a rate constant in a range of from 0.005 to 0.2 s-1, see claim 8. Dependent claims 35-36 further limit the scope of compound, i.e., and specific purity or specific form including a free form in claims 35-36.

Determination of the scope and content of the prior art (MPEP §2141.01)
		Murli et al. ‘702 discloses a compound, i.e., 
    PNG
    media_image1.png
    137
    446
    media_image1.png
    Greyscale
, it reads on the instant compound 

Methyl 3-[ (2- acetylaminoethylthio) carbonyl]propionate in claim 1.
		Elmer et al. ‘961 discloses a compound/composition, i.e.,

    PNG
    media_image2.png
    83
    245
    media_image2.png
    Greyscale
, see claim 13 in column 48. The compositions of 
Elmer et al. ‘961 can be formulated ad oral, topical or injectable administration, see column 13. Elmer et al. ‘961 compound/composition is used for treating diabetes (i.e., metabolic disease)


Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Murli et al. ‘702 or Elmer et al. ‘961 is that Murli et al. ‘702  and Elmer et al. ‘961 are silent on the instant purity of the compound.  However, the purity of a compound is a nature characteristics of a compound during a process of making.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 3, 5-8, 13-15, 17-20, 26-28 and 31-36 prima facie obvious because one would be motivated to employ the compound/ composition and methods of use of Murli et al. ‘702  and Elmer et al. ‘961 to obtain instant invention.  
It is well established that the substitution of methyl for hydrogen (i.e., from hydrogen group to methyl group) on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e., Elmer et al. ‘961 for treating metabolic disease or diabetes). Therefore Elmer et al. ‘961 compound/composition and methods of use renders obviousness over the instant invention. 
            The motivation to make the claimed compound/compositions and methods of use derived from the known methods of use of Murli et al. ‘702 and Elmer et al. ‘961 would possess similar activity to that which is claimed in the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 13, 2022